DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Herrera on 05/04/2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A handling device for moving a checkout station component including adjustable feet, the handling device comprising: 
an elongated base plate having first and second slots configured to extend between and engage first and second adjustable feet of the checkout station component respectively when the handling device is mounted to the checkout station component, each slot including an open end for slidably receiving a threaded shaft of a respective one of the adjustable feet; and 
two or more casters mounted to the base plate for supporting the checkout station component when the handing handling device is mounted to the checkout station component, each caster having a wheel in rolling contact with an underlying surface when the checkout component is placed in an upright position; 
wherein the base plate includes an upper contact area on a top side of the base plate for contacting an upper constraint when the handling device is mounted to the checkout station component and a lower contact area adjacent each slot that is engaged by a threaded securing device; 
wherein the threaded securing device is operative to contact the lower contact area of the base plate and press the upper contact area against the upper constraint when the securing device is tightened against the lower contact area to secure the handling device to the checkout statin component; and 
wherein the securing device is the adjustable foot and the adjustable foot contacts the lower contact area of the base plate and presses the upper contact area against the upper constraint when the adjustable foot is tightened against the lower contact area to secure the handling device to the checkout station component; and
wherein the upper constraint comprises a surface on the checkout station component.

Claim 6 has been cancelled
In Claim 8, line 1, the term “claim 5” has been replaced with –Claim 1--. 
In Claim 10, line 1, the term “claim 5” has been replaced with –Claim 1--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and Claim 12 have been amended to include the limitation of claim 7 and claim 16, respectively. Claim 1 has the limitation of “the securing device is the adjustable foot and the adjustable foot contacts the lower contact are of the base plate” and “the upper constraint comprises a surface on the checkout station component”. Claim 12 has the limitations of “the adjustable foot is operative to press the upper contact area into engagement with the upper constraint” and “the upper constraint comprises a surface on the checkout station component”. Robert (GB-2576638-A) in view of Preschke (US-8671518-B2) with Preschke teaching an upper constraint of a nut (16) and lower constraint of a foot (carrier plate 13) pressing against the base plate meets both of claims 1 and 12 first limitations above. It would be obvious to try and move the base plate (adapter plate 2) under the checkout station component (carrier plate 13) and have that as the upper constraint, but the lower constraint would have to be another nut similar to nut 16 in order to be able to lift the checkout station of the ground. Having the combination of the adjustable foot contact the lower contact area of the base plate and having the upper constraint be the lower surface of the checkout station component creates allowable subject matter. For the reasons previously stated, claim 1 and claim 12 have allowable subject matter and so to do their dependent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618